                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

NICOLE JOHNSON                                                                          PLAINTIFF


v.                                          Case No. 6:18-CV-6050-RTD


VICKI NEAL                                                                            DEFENDANT

                                              ORDER

     Before the Court is the parties’ Joint Stipulation of Dismissal With Prejudice. (ECF No. 10).

The Court finds that no response is necessary and that the matter ripe for consideration. On March

8, 2019, the parties filed the instant stipulation, stating that they have reached a settlement of all

claims in this matter. Accordingly, the parties ask the Court to dismiss Plaintiff Nicole Johnson’s

complaint with prejudice pursuant to Rule 41(a).       Pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), an action may be dismissed by “a stipulation of dismissal signed by all parties who

have appeared.” The instant stipulation of dismissal is signed by all parties.

       Upon consideration, the Court finds that good cause has been shown. Accordingly,

Plaintiff’s complaint is hereby DISMISSED WITH PREJUDICE. If any party desires that the

terms of settlement be a part of the record therein, those terms should be reduced to writing and

filed with the Court within thirty (30) days of the entry of this judgment. The Court retains

jurisdiction to vacate this Order and to reopen this action upon cause shown that the settlement has

not been completed and further litigation is necessary.

       IT IS SO ORDERED, this 11th day of March 2019.

                                               /s/   Robert T. Dawson
                                               ROBERT T. DAWSON
                                               SENIOR U.S. DISTRICT JUDGE
